Citation Nr: 1329496	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1960 to 
September 1960, with subsequent periods of active duty for 
training and inactive duty for training ending in September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge, sitting in Winston-Salem, 
North Carolina.  A transcript of that proceeding has been 
prepared and incorporated into the evidence of record.

This claim was previously before the Board and remanded for 
further development in May 2010, March 2012, February 2013, 
and June 2013.  That development having been completed, this 
claim is once again before the Board.

Additionally, with regard to the right knee disability, it 
appears via the submission of the Veteran's April 2013 and 
July 2013 statements that he is asserting that only his left 
knee is related to the stated in-service injury and that his 
right knee injury may be related to his occupation as a 
police officer.  As evidence that would have been 
dispositive of that fact was unable to be obtained, i.e. the 
Police Pension Fund in Albany, New York, as well as the fact 
that the Veteran has been supporting a claim of bilateral 
knee service connection and the fact that the Veteran has 
not requested to cease his claim for a right knee 
disability, the Board will proceed with the adjudication of 
a bilateral knee disability accordingly.

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.




FINDING OF FACT

The evidence of record fails to demonstrate a causal 
relationship between the Veteran's bilateral knee 
disability, to include osteoarthritis, and his military 
service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability, to include osteoarthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to 
include the disability-rating and effective-date elements of 
a service connection claim in letters dated April 2007, 
February 2011, and July 2011.  The Veteran has not shown any 
prejudice in regard to the timing or content of the notice 
provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).

VA's duty to assist the Veteran has also been satisfied.  38 
U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records (STRs) private treatment 
records, and VA treatment records have been obtained and 
associated with the claims file.  The duty to assist also 
includes making as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including, but not limited to, VA medical records and 
relevant Social Security Administration (SSA) records.  38 
C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-
23 (Fed. Cir. 2010).  In February 2013, the RO attempted to 
obtain the Veteran's SSA records, but per a correspondence 
dated March 2013, the SSA indicated that no such records 
were available.  The Veteran was notified of this finding in 
a March 2013 letter in which he was requested to provide any 
records in his possession.  The Veteran responded in an 
April 2013 statement that the SSA records would have been 
for his right knee and not his left knee.  He further 
provided that the Police Pension Fund in Albany, New York 
would have records of his disabilities.  The Veteran did not 
provide any further records from either SSA or the Police 
Pension Fund in Albany, New York.  The Veteran was provided 
with a VA examination in April 2012.  The examination was 
adequate because it contained a history obtained from the 
Veteran and thorough examination relevant to the applicable 
rating criteria.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 
18 Vet. App. at 121-22.  

The Veteran has also been afforded a hearing before the 
Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing 
officer who chairs a hearing explain the issues and suggest 
the submission of evidence that may have been overlooked.  
Here, the presiding Veterans Law Judge identified the issues 
to the Veteran and asked specific questions directed at 
identifying whether the Veteran met the criteria for service 
connection for a bilateral knee disability, and the Veteran 
volunteered his subjective symptoms and employment history 
during the period under consideration.  The Veteran has not 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.   The hearing focused on the 
elements necessary to substantiate the claim on appeal, and 
the Veteran provided testimony relevant to those elements.  
As such, the Board finds that there is no prejudice in 
deciding the claim at this time and no further action 
pursuant to Bryant is necessary. 

In May 2010 the Board remanded the claim for corrective 
notice regarding new and material evidence for a claim to 
reopen, which has been provided.  In March 2012, the Board 
remanded the claim for a VA examination, which was obtained 
in April 2012.  In February 2013, the Board remanded the 
claim in order to obtain any outstanding SSA treatment 
records, but such records were unavailable as discussed 
above.  In June 2013, the Board remanded the claim in order 
to obtain any outstanding treatment records from the Police 
Pension Fund in Albany New York, however, the Veteran did 
not submit a records release authorization or provide any 
related records upon request.  The Board finds on review 
that the RO substantially complied with the requirements 
articulated in the Board's remand.  D'Aries v. Peake, 22 
Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

The Veteran has not made the Originating Agency or the Board 
aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and neither has 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced the 
appellant in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the 
Board finds the duties to notify and assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

Legal Criteria

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d) .

Generally, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  38 C.F.R. § 
3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 
111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic 
disabilities, such as osteoarthritis, if such are shown to 
have been manifested to a compensable degree within one year 
after the Veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an 
alternative to the nexus requirement, service connection for 
these chronic disabilities may be established through a 
showing of continuity of symptomatology since service.  38 
C.F.R. § 3.303(b) (2012).  The option of establishing 
service connection through a demonstration of continuity of 
symptomatology rather than through a finding of nexus is 
specifically limited to the chronic disabilities listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  Here, the Board notes that the Veteran's 
diagnosed osteoarthritis of the knees are subject to service 
connection based upon continuity of symptomatology under 38 
C.F.R. § 3.309(a).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's treatment records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 and 
Supp. 2012).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; not every item of evidence has the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he developed knee arthritis due to 
repeated knee injuries during his field training during his 
33 years of Reserve service.  He reported that he developed 
bilateral knee arthritis that has necessitated bilateral 
knee surgeries and right knee replacement.  He reported in 
the April 2003 notice of disagreement that arthritis was 
contributed to by the many times he had to sleep on the 
ground while in the field for camps throughout the years.  
He also discussed having to pick up many heavy items over 
the years in the Reserves.  In his May 2008 notice of 
disagreement, the Veteran indicated that he fell and hurt 
his knees many times during service, but that he would just 
continue the mission without complaining.  In an April 2013 
statement, the Veteran indicated that his left knee was the 
one injured in the accident in which he fell down the stairs 
in service.   In a July 2013 statement, the Veteran appeared 
to indicate that it was only his left knee that was injured 
in the military and that his right knee was not.  He further 
indicated that records from the Police Pension Fund in 
Albany, New York would support this, thereby indicating that 
his right knee was possibly injured during his duties as a 
police officer and not in the military.
 
At his February 2010 Board hearing, the Veteran testified 
that he fell down stairs after being pushed by another 
sergeant while he was on active duty.  The Veteran stated 
that it was about 12 years ago (approximately 1998).  The 
Veteran also stated that since that time he has had 3 knee 
replacements and 7 total surgeries.  

With respect to the Veteran's service treatment records, 
numerous in-service examination reports from February 1960 
through February 1991 do not show any knee complaints or 
clinical abnormalities.  Numerous in-service medical history 
records from February 1960 through September 1996 reflect 
that the Veteran reported no past or current knee 
disabilities.   An August 1997 annual medical certificate 
notes that the Veteran had surgery for bilateral meniscus 
tear in April 1997, but did not indicate that this was 
incurred while on duty status.  It notes that the Veteran 
had been released to unrestricted physical duty.   An August 
1997 service treatment record notes that a letter was sent 
requesting a discharge summary from knee surgery and asking 
the Veteran to report to physical examination section for 
doctor's review.   A November 1997 service treatment record 
notes that the Veteran was doing well recently following 
arthroscopy of the knees.   

A February 2002 VA examination report diagnosed status post 
operative chondromalacia of the bilateral knees with x-ray 
evidence of degenerative joint disease.  The Veteran 
reported that he suffered a fall while in the Air Force 2 
years ago, and he has had residual pain in his bilateral 
knees ever since.  (The Board notes that a June 2000 service 
treatment record reflects that the Veteran stepped backwards 
and fell to the ground hitting his buttocks on the floor.)  
He reported having had surgery twice on the right knee and 
once of the left knee for meniscus tears and chondromalacia. 

A review of the Veteran's private treatment records shows 
that he has been continually treated for complaints related 
to a bilateral knee disability since approximately 1994.  In 
1997, the Veteran underwent a bilateral knee arthroscopic 
debridement.  In October 2000, the Veteran was diagnosed 
with bilateral tricompartmental osteoarthritis in his knees.  
In January 2001 the Veteran underwent an additional 
bilateral knee arthroscopic debridement.  An October 2003 
record from a private physician notes that the Veteran 
injured his right knee in a fall.  It notes that he has had 
some knee difficulty before.   In September 2004, the 
Veteran has seen for chronic right knee pain and diagnosed 
with arthritis.  It was noted that he had participated in 
physical therapy approximately 1 year earlier.  An October 
2004 private EMG/nerve conduction study report notes that 
the Veteran reported pain behind his right knee.  In 
November 2004, the Veteran was diagnosed with bilateral 
osteoarthritis in his knees.  It was noted that the Veteran 
had received knee surgery about 8 to 10 years earlier 
(approximately 1994-1996).  In February 2006, the Veteran 
received his first total left knee arthroplasty.  In 
September 2006, the Veteran was seen for stiffness in his 
left knee status post knee replacement.  In December 2006, 
the Veteran received a left total knee revision to correct a 
previous failed total knee replacement from 1 year earlier.  
Treatment records in early 2007 reflect follow-up 
appointments that assessed the left total knee revision.  In 
April 2008, the Veteran was seen for complaints of pain and 
a failed left total knee arthroplasty.  In August 2008, the 
Veteran received another left total knee arthroplasty.  In 
February 2009, the Veteran was seen reporting pain and 
stiffness status post left total arthroplasty and revision.   
In August 2009, the Veteran was seen reporting poor range of 
motion status post left total knee arthroplasty with patella 
baja.  In April 2011, the Veteran was seen reporting pain 
and stiffness status post left total arthroplasty and 
revision.  

A VA examination was conducted in April 2012.  At the 
examination, the Veteran reported that he injured his knees 
in service when he fell on some steps in 1980.  The Veteran 
stated that he did not seek treatment for his injury and 
that it resolved within a week.  He reported that he began 
to experience symptoms in his knees in 1995.  The Veteran 
indicated that he received a meniscectomy around that time 
and then a total knee replacement in the left knee in 2006, 
with 3 subsequent total knee replacements, the last being 
performed in 2010.  Upon conducted an objective examination 
and reviewing the Veteran's claims file, the examiner 
diagnosed the Veteran with right knee osteoarthritis, status 
post surgical meniscectomy with residual scars and left knee 
osteoarthritis, status post surgical total knee replacement 
with residual scars.  The examiner found that osteoarthritis 
in the bilateral knees was not diagnosed or treated during 
military service.  Further, the examiner found that 
osteoarthritis in the bilateral knees is not caused or 
permanently aggravated by the Veteran's military service.  
Last, the examiner found that osteoarthritis in the 
bilateral knees is not caused or permanently aggravated by 
the Veteran's history of a fall during the active duty in 
1980.  In support, the examiner provided that there was no 
indication of a knee condition while on active duty in the 
STRs as well as the fact that the separation examination of 
August 29, 1960 showed no documentation of a knee condition.  
The earliest indication of symptoms of a knee disorder did 
not appear until 1995, nearly 15 years after the alleged 
accident on the steps.  Furthermore, the examiner noted that 
osteoarthritis in the knee joints is natural age-related 
progression of the disease and not caused or permanently 
aggravated by military service.  The examiner noted that the 
Veteran also worked for 21 years as a police officer and 
sustained injuries to his ankles and knees in the course of 
those duties.  It was the examiner's opinion that the police 
service was a major contributing factor the Veteran's 
current knee disabilities.  

Analysis

Based upon the evidence of record, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral knee 
disability, so the appeal must be denied.  The evidence 
shows that there is a current disability, based upon the 
Veteran's diagnoses of bilateral knee tricompartmental 
osteoarthritis.  The Board finds that there is also evidence 
of an in-service injury of a fall down some steps during a 
period of active service, as shown by the Veteran's 
competent and credible lay statements.  The Board finds that 
the statements provided in this regard are competent and 
credible testimony regarding the occurrence of the Veteran's 
injuries in service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (2006) (noting that the Board must determine 
whether lay evidence is credible due to possible bias, 
conflicting statements, and the lack of contemporaneous 
medical evidence, although that alone may not bar a claim 
for service connection); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to 
testify to that which the witness has actually observed and 
is within the realm of his personal knowledge).  The Veteran 
is  competent to testify about his accident in service 
because it is within the realm of his personal knowledge 
from first-hand experience.  Further, the Board finds that 
the Veteran is credible, as his statements are consistent 
with such incidences reported to medical providers in his 
private treatment records and VA examinations as well as 
testified under oath at the February 2010 Board hearing.  
Thus, the issue turns upon whether there is medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  See Hickson, 12 Vet. App. at 
253. 

Here, following his discharge from the service, as well as 
his earliest recollection of the stair falling incident 
occurring in 1980, the first evidence of any kind referring 
to any problem in his knees was in around 1994 or 1995, 
almost 15 years later.  The Board notes that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In addition, the diagnosis of arthritis is well outside of 
the one year presumptive period.

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between any 
currently diagnosed bilateral knee disability and service.  
None of the treatment records of record reflect any such 
comment to that effect, and the Veteran has not presented or 
identified any such existing medical evidence or opinion.  
To this effect, the only medical opinion of record giving an 
opinion as to etiology, as seen in the April 2012 VA 
examination, found it more likely that the Veteran's current 
left knee condition is related to the natural aging process 
as well as his 21 year history of knee and ankle injuries as 
a police officer.

The Board acknowledges that the Veteran's treatment records 
document a bilateral knee disability with a discussion of an 
in-service knee injury.  However, these notations appear to 
be only the examiner recording the Veteran's own reported 
medical history, without comment.  As such, these notations 
do not constitute competent evidence of the required nexus.  
The mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

In regard to continuity of symptoms, the Board find that the 
Veteran's claimed low bilateral knee disability, as it 
involves arthritis, is properly afforded such consideration, 
as it is one of the enumerated conditions in 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d 1331.  In this regard, the 
Board finds that the Veteran has not provided competent and 
credible testimony that his symptoms of bilateral knee pain 
have continued since service discharge.  See Buchanan, 451 
F.3d at 1336-37; Layno, 6 Vet. App. at 469-70.  The Veteran 
is competent to testify about the onset and continuation of 
his left knee pain, as pain is an observable symptom within 
the realm of his personal knowledge.  The Board also finds 
that the Veteran is credible about his onset of symptoms 
beginning around 1995 as this has been consistent with his 
statements of record and supported by the earliest dates of 
treatment reflected in his private treatment records.  
However, the Board finds that, although the Veteran's 
statements on this issue are probative, they do not support 
a showing of continuity because the symptoms did not 
continue from either the time that the Veteran was 
discharged from the service or from the occurrence of the 
in-service falling accident.

For all the foregoing reasons, service connection for a left 
knee disability must be denied.  

While the Board is sympathetic to the Veteran's claims, 
taking into account all of the relevant evidence of record, 
the preponderance of the evidence is against a finding of an 
etiological relationship between the Veteran's bilateral 
knee disabilities and his military service, the Board 
concludes that service connection is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence are against the claims.  38 
U.S.C.A. § 5107(b)  (West 2002); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


